DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s filed on 09/01/2022 have been entered.
Claims 1-14 are currently pending.
Claim 11 has been withdrawn.
Claims 1, 5, and 12-14 have been amended. 
Claim Rejections - 35 USC § 112
Claims 1-10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 12-14, the claim uses an T as an abbreviation for total thickness and then uses T for thermal conductivity. This raises an issue of antecedent basis and indefiniteness, as the abbreviation for T has already been assigned once. 
Claims 2-10 are also rejected, due to their dependency on Claim 1. 
Claim Rejections - 35 USC § 103
Claims 1-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2014/0116661) in view of Nishimura (JP 2016-184648) as evidenced by Engineering Toolbox (NPL). 
Regarding Claim 1-3 and 12-14, Xu teaches a thermal pad (Abstract) comprising a sheet/film of metal foam (Claim 1 of Xu; Paragraph 0021, 0154) and a polymer coating formed on the surface of the metal foam or fills the interior of the metal foam (Claim 1 of Xu; Paragraph 0014, 0087, 0154). 
Xu teaches the thermal pad should have a conductivity greater than or equal to 3 W/mK. (Claim 2 of Xu). It is well known in the art that thermal diffusivity is thermal conductivity divided by density and specific heat capacity. The method of determining of the thermal conductivity does not change the thermal conductivity of a material, a set property of the material through its composition. This overlaps the claimed range of at least 0.6 W/mk, 2 W/mk, 3 W/mk, and 5 W/mk. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05). 
Xu teaches the coating can have a thickness of 1 micron to 0.5 mm. (Claim 11 of Xu). 
Xu does not teach the metal foam has a thickness of 10 to 1000 microns or the total thickness of the composite material is at most 2.5 times the thickness of the metal. 
Nishimura teaches a metal foam used for a heat dissipation. (Abstract; Paragraph 0015). Nishimura teaches the foam should be 5 mm or less. (Paragraph 0021). This overlaps the claimed range of 10 to 1000 microns. Nishimura teaches this thickness ensures the foam can be used in small spaces in smaller and smaller electronics. (Paragraphs 0021). Thus, it would have been obvious to one with ordinary skill in the art to make the metal foam of Xu to also have the thickness range taught by Nishimura to ensure the thermal pad/heat dissipator can be fit into modern miniature electronics. 
Nishimura teaches the foam should be 5 mm or less. (Paragraph 0021). Xu teaches the polymer coating can have a thickness of 1 micron to 0.5 mm. (Claim 11 of Xu). This overlaps the claimed ranges of total thickness to metal foam thickness ratio. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claim 4, Xu teaches the metal foam comprises copper, aluminum or silver (Paragraph 0075). Copper aluminum and silver all have a thermal conductivity greater than 8W/mK. (Engineering Toolbox)  
Regarding Claim 5, Nishimura teaches the metal foam can have a thickness of 5 mm or less. (Paragraph 0021). This overlaps the claimed range of at least 20 microns. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claim 6, Xu teaches the porosity should be greater than or equal to 50%. (Paragraph 0019). Xu teaches the metal foam can have a porosity of 90-98%. (Paragraph 0026). These ranges overlap and/or lie within the claimed range of 10 to 99%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claim 7, Xu teaches the metal foam has a copper, silver, or aluminum skeleton. (Paragraph 0075).
Regarding Claim 8, Xu teaches the polymer forms a surface layer on the surface of the foam. (Fig. 1, Paragraph 0014, 0154).
Regarding Claim 9, Xu teaches the polymer can be silicone, acrylic, epoxy or urethane. (Paragraph 0087). 
Regarding Claim 10, Xu teaches the porosity of the foam can be 50% or greater. (Paragraph 0019). Xu teaches the polymer layer can fill the interior of the foam; the pores region of the foam. (Paragraph 0014). Therefore, this completely filled composite creates a MV foam to PV ratio that overlaps the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 12-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, and 7-10 of copending Application No. 16/646,830 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims have overlapping ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant argues that Xu requires a specific metal foam; therefore, the thickness of the metal foam cannot be adjusted as it would be contrary to Xu’s purpose of  This argument is found unpersuasive, as Xu discloses a specific example in the broad disclosure. There is no requirement in Xu to only use a copper foam with the claimed thickness and porosity. Xu further discloses other metals, such as aluminum or silver (Paragraph 0075) and a porosity of 50% or greater. (Paragraph 0019). Xu further does not limit the thickness of the metal foam pad at all. Therefore, adjusting the thickness and porosity of the foam pad would not be contrary to the purpose of Xu of operating as a thermal pad. 
Applicant argues unexpected results regarding the ratio of the total thickness of the composite to the thickness of the metal foam. This argument is found unpersuasive, as the claims are not commensurate in scope with the data. The data provided is only one specific foams, Cu, and one polymer, silicone. The data focuses on a composite that is completely filled and has polymer coatings, yet the claims recite do not require this limitation.  
Applicant argues that thermal conductivity may be vary on different measurement methods. This argument is found unpersuasive, as it is well known in the art that thermal diffusivity is thermal conductivity divided by density and specific heat capacity. Therefore, it is uncertain how thermal conductivity of Xu is different than well-known definition recited in the instant claims. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 8:30am-3:30pm, 9:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Zhang/Primary Examiner, Art Unit 1781